Citation Nr: 1443534	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to increased ratings for coronary artery disease, status post myocardial infarct with angioplasty and stenting, currently assigned "staged" ratings of 30 percent prior to June 23, 2010, and 10 percent from that date.

2.  Entitlement to increased ratings for hypertension, currently assigned "staged" ratings of 0 percent prior to October 3, 2012, and 10 percent from that date.

3.  Entitlement to a compensable rating for peripheral vascular disease of the left leg.

4.  Entitlement to a compensable rating for peripheral vascular disease of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, which in pertinent part granted service connection for the four disabilities at issue and assigned disability ratings effective June 1, 2007 (the date the claims for service connection were received).  

An interim [November 2011] rating decision granted an increased initial rating of 30 percent for coronary artery disease status post myocardial infarct with angioplasty and stenting, effective June 1, 2007; a 10 percent rating was assigned effective June 23, 2010.  An interim [February 2013] rating decision granted an increased rating of 10 percent for hypertension, effective October 3, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's disabilities on appeal, the Veteran and his representative contend that each has worsened since the most recent (July 2011 and October 2012) VA medical examinations.  While a new examination is not required simply because of the time which has passed since the last examinations, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current symptoms of coronary artery disease status post myocardial infarct with angioplasty and stenting, hypertension, and peripheral vascular disease of both legs.  His representative's June 2014 statement advances an explicit claim that the service connected disabilities at issue are more severe than shown on the 2011 and 2012 VA examinations.  Specifically, he asserts he is unable to do any type of activity without having symptoms of dyspnea, fatigue, angina, and dizziness; he asserts his systolic and diastolic pressure readings have increased and his hypertension has worsened; and he contends he has claudication on walking less than 25 to 100 yards on a level surface and has diminished ankle pulses.  To fully assist the Veteran, a more current examination for each disability is appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records.  

2.  Arrange for appropriate examinations of the Veteran to ascertain the current severity of his service-connected coronary artery disease status post myocardial infarct with angioplasty and stenting, hypertension, and peripheral vascular disease of both legs.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings pertinent to each disability at issue should be reported to allow for application of all potential VA rating criteria for the disabilities.  Please provide a detailed rationale for all opinions stated. 

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



